Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	Claim 1 is presented on December 24, 2021 for examination on merits.  Claims 2-35 are cancelled by preliminary amendment on 12/24/2021.

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would prefer that Applicant submit two sets of claims: 
Set #1 that includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 comprising a clean version of the claims with all the markups removed for entry, as an appendix to the Applicant Arguments/Remarks or a section following the Remarks.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted for examination on merits is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner. See the annotated 1449 documents.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

First:
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9047489 B2 (hereinafter “USPAT 489”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter of encrypting input at the input data field.

	Regarding claim 1, USPAT 489 anticipates:
A method of encoding electronic data published by a user node, the method comprising: 
processing contents of an electronic document to identify one or more text input fields (USPAT 489, CLM. 1, parsing the third party webpage for input at a form input field); 
in response to detecting text input at a text input field identified in the document, assigning a policy associated with the text input field (USPAT 489, CLM. 1: in response to detecting that the third party webpage is about to be drawn, parsing… assigning a policy ID associated with the detected form input field); 
receiving a unique identifier assigned to the text input field and a key for encoding the text input of the text input field (USPAT 489, CLM. 1: receiving a unique identifier assigned to the detected form input field and the encoding key for encoding the input of the detected form input field); and 
in response to receiving the unique identifier and the key for encoding the text input, encoding the text input by replacing the text input with encoded text (USPAT 489, CLM. 1: in response to receiving the unique identifier and the encoding key for encoding the input at the detected form input field, encoding the input by replacing the input with the encoded content).

Second:
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 9990516 B2 (hereinafter “USPAT 516”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter of encrypting input at the input data field.

	Regarding claim 1, USPAT 516 anticipates:
A method of encoding electronic data published by a user node, the method comprising: 
processing contents of an electronic document to identify one or more text input fields (USPAT 516, CLM. 1: detecting…and parsing the third party webpage for input at a form input field by: parsing contents of the third party webpage); 
in response to detecting text input at a text input field identified in the document, assigning a policy associated with the text input field (USPAT 516, CLM. 1: in response to detecting input at a detected form input field in the third party webpage, assigning a policy ID); 
receiving a unique identifier assigned to the text input field and a key for encoding the text input of the text input field (USPAT 516, CLM. 1: receiving a unique identifier assigned to the detected form input field and the encoding key for encoding the input of the detected form input field); and 
in response to receiving the unique identifier and the key for encoding the text input, encoding the text input by replacing the text input with encoded text (USPAT 516, CLM. 1: in response to receiving the unique identifier and the encoding key for encoding the input at the detected form input field, encoding the input by replacing the input with the encoded content).

Third:
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10331908 B2 (hereinafter “USPAT 908”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter of encrypting input at the input data field.

	Regarding claim 1, USPAT 908 anticipates:
A method of encoding electronic data published by a user node, the method comprising: 
processing contents of an electronic document to identify one or more text input fields (detecting, via a listener, when an executing browser is about to draw a third party webpage at the publishing user node… and parsing the third party webpage for input); 
in response to detecting text input at a text input field identified in the document, assigning a policy associated with the text input field (in response to detecting input at a detected from input field in the third party webpage, assigning a policy ID associated with the detected form input field;); 
receiving a unique identifier assigned to the text input field and a key for encoding the text input of the text input field (receiving a unique identifier assigned to the detected form input field and an encoding key for encoding the input of the detected form input field); and 
in response to receiving the unique identifier and the key for encoding the text input, encoding the text input by replacing the text input with encoded text (response to receiving the unique identifier and the encoding key for encoding the input at the detected form input field, encoding the input by replacing the input with encoded content.).
Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter of encrypting input at the input data field.

Fourth:
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11244074 B2 (hereinafter “USPAT 074”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter of encrypting input at the input data field.

	Regarding claim 1, USPAT 074 anticipates:
A method of encoding electronic data published by a user node, the method comprising: 
processing contents of an electronic document to identify one or more text input fields (USPAT 074, CLM. 1: detecting, via a listener, when an executing browser is about to draw a third party webpage at the publishing user node… and parsing the third party webpage for input at a form input field); 
in response to detecting text input at a text input field identified in the document, assigning a policy associated with the text input field (USPAT 074, CLM. 1: in response to detecting input at a detected from input field in the third party webpage, assigning a policy ID associated with the detected form input field); 
receiving a unique identifier assigned to the text input field and a key for encoding the text input of the text input field (USPAT 074, CLM. 1: receiving a unique identifier assigned to the detected form input field and an encoding key for encoding the input of the detected form input field); and 
in response to receiving the unique identifier and the key for encoding the text input, encoding the text input by replacing the text input with encoded text (USPAT 074, CLM. 1: in response to receiving the unique identifier and the encoding key for encoding the input at the detected form input field, encoding the input by replacing the input with the encoded electronic data).

Fifth:
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9977921 B2 (hereinafter “USPAT 921”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter of replicating encrypted data across storage systems.
	Regarding claim 1, USPAT 921 anticipates:
A method of encoding electronic data published by a user node, the method comprising: 
processing contents of an electronic document to identify one or more text input fields (USPAT 921, CLM. 1: receiving a request to publish digital text content received at an input field in an electronic document… in response to the publishing request, determining whether to encrypt the input field text content in the electronic document); 
in response to detecting text input at a text input field identified in the document, assigning a policy associated with the text input field (USPAT 921, CLM. 1: the controlling entity includes a policy node; an encryption policy defined by a controlling entity); 
receiving a unique identifier assigned to the text input field and a key for encoding the text input of the text input field (USPAT 921, CLM. 1: accessing the policy node; obtaining the encryption policy and an encryption key from the policy node… with a tag and an identifier of the encryption policy); and 
in response to receiving the unique identifier and the key for encoding the text input, encoding the text input by replacing the text input with encoded text (USPAT 921, CLM. 1: encrypting the input field text content with the encryption key to generate encrypted input field text content).

Sixth:
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10552636 B2 (hereinafter “USPAT 636”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter of replicating encrypted data across storage systems.

	Regarding claim 1, USPAT 636 anticipates:
A method of encoding electronic data published by a user node, the method comprising: 
processing contents of an electronic document to identify one or more text input fields (USPAT 636, CLM. 1: in response to the publishing request, determine whether to encrypt the input field text content in the electronic document); 
in response to detecting text input at a text input field identified in the document, assigning a policy associated with the text input field (USPAT 636, CLM. 1: access the policy node; obtain the encryption policy); 
receiving a unique identifier assigned to the text input field and a key for encoding the text input of the text input field (USPAT 636, CLM. 1: accessing… an encryption key from the policy node); and 
in response to receiving the unique identifier and the key for encoding the text input, encoding the text input by replacing the text input with encoded text (USPAT 636, CLM. 1: encrypt the input field text content with the encryption key to generate encrypted input field text content).

Seventh:
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11132463 B2 (hereinafter “USPAT 463”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter of replicating encrypted data across storage systems.

	Regarding claim 1, USPAT 463 anticipates:
A method of encoding electronic data published by a user node, the method comprising: 
processing contents of an electronic document to identify one or more text input fields (USPAT 463, CLM. 1: in response to the publishing request, determining whether to encrypt the input field content in the electronic document); 
in response to detecting text input at a text input field identified in the document, assigning a policy associated with the text input field (USPAT 463, CLM. 1: accessing the policy node and the encryption policy); 
receiving a unique identifier assigned to the text input field and a key for encoding the text input of the text input field (USPAT 463, CLM. 1: obtaining the encryption policy and an encryption key from the policy node); and 
in response to receiving the unique identifier and the key for encoding the text input, encoding the text input by replacing the text input with encoded text (USPAT 463, CLM. 1: encrypting the input field content with the encryption key …; tagging the encrypted input content with a tag that includes an address of the policy node and an identifier of the encryption policy).

Eighth:
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10607029 B2 (hereinafter “USPAT 029”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter of replicating encrypted data across storage systems.

	Regarding claim 1, USPAT 029 anticipates:
A method of encoding electronic data published by a user node, the method comprising: 
processing contents of an electronic document to identify one or more text input fields (detecting when an executing browser of the client system is about to draw a third party webpage received; parsing the third party webpage); 
in response to detecting text input at a text input field identified in the document, assigning a policy associated with the text input field (in response to detecting input at a detected form input field in the third party webpage, assigning a policy ID); 
receiving a unique identifier assigned to the text input field and a key for encoding the text input of the text input field (receiving, from the policy node, a unique identifier assigned to the detected form input field and the encoding key for encoding the input of the detected form input field); and 
in response to receiving the unique identifier and the key for encoding the text input, encoding the text input by replacing the text input with encoded text (in response to receiving the unique identifier and the encoding key for encoding the input at the detected form input field, encoding the input by replacing the input with the encoded content.).

Nineth:
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11132464 B2 (hereinafter “USPAT 464”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter of replicating encrypted data across storage systems.

	Regarding claim 1, USPAT 464 anticipates:
A method of encoding electronic data published by a user node, the method comprising: 
processing contents of an electronic document to identify one or more text input fields (USPAT 464, CLM. 1: detect when the browser is about to draw the third party webpage on the display; parse the third party webpage); 
in response to detecting text input at a text input field identified in the document, assigning a policy associated with the text input field (USPAT 464, CLM. 1: assign a policy ID associated with the detected form input field); 
receiving a unique identifier assigned to the text input field and a key for encoding the text input of the text input field (USPAT 464, CLM. 1: receive, from the policy node, a unique identifier assigned to the detected form input field and the encoding key for encoding the input of the detected form input field); and 
in response to receiving the unique identifier and the key for encoding the text input, encoding the text input by replacing the text input with encoded text (USPAT 464, CLM. 1: in response to receiving the unique identifier and the encoding key for encoding the input at the detected form input field, encode the input by replacing the input with the encoded content).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Oliver (US 20120110680 A1) in view of Slater (US 20110307695 A1).

As per claim 1, Oliver teaches a method of applying privacy policies to structured data against unauthorized access (Oliver, par. 0030) and encrypting/encoding electronic data published by a user node (Oliver, par. 0068), the method comprising: 
processing contents of an electronic document to identify one or more text input fields (Oliver, par. 0058-0059: processing and applying privacy policies to data elements such as a credit card number; par. 0031: For example, a query for contact information may apply to both a user's private contact list stored at a user device and a public contact list stored, for instance, within a social networking service. In this example, the private contact list and the public contact list operate under different access and/or privacy policies whereby the private contact list is accessible only by the information owner, while the public contact list is accessible by the information owner and the owner's social networking friends); 
in response to detecting text input at a text input field identified in the document, assigning a policy associated with the text input field (Oliver, par. 0078, the policy as assigned in Oliver … requires that fields ID and address being blocked from the exchange).
While Oliver teaches a technique of masking out certain elements in online shared data (see par. 0079-0080) to which a token is assigned (par. 0067), Oliver does not explicitly disclose receiving the token as well as an encoding key for encoding text input entered by user.  This aspect of the claim is identified as a difference.
In a related art, Slater discloses:
receiving a unique identifier assigned to the text input field and a key for encoding the text input of the text input field (Slater, par. 0101: When the message is posted, the encrypted message is also stored in a record of the feed, [which] is associated with the object record on which the feed is displayed in the database system. Slater discloses the use of identifiers as the entity id in the feed, i.e., text of the message; see par. 0025 and 0032 for the use of a key for encrypting input text and the post IDs as shown in FIGS. 6D-6E); and 
in response to receiving the unique identifier and the key for encoding the text input, encoding the text input by replacing the text input with encoded text (Slater, par. 0061: selective encryption of private data marked private; par. 0074: feed data or, generally, as posts, can be selectively visible to users; par. 0095-0096: a message being entered into an object feed, is encrypted … and securely stored on a multi-tenant database system as shown in FIG. 4, BLOCKS 402-403).
Oliver and Slater are analogous art, because they are in a similar field of endeavor in improving protection of private data in social networking environment.  Thus, it would have been obvious to a person having ordinary skills of art, at the time of invention, to combine them and to use Slater to modify Oliver to encrypt data elements in posts or feed selectively for security purpose.  For this combination, the motivation would have been to improve the level of security and privacy protection with data sharing in social networking environment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272.9953.  The examiner can normally be reached on Monday to Friday, 7:30 A.M to 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571.272.3862.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        10/21/2022